MOORE, Circuit Judge,
dissenting in part.
I agree with the majority that the district court did not abuse its discretion in denying Dubuc’s motion for leave to file a second amended complaint, that the district court did not abuse its discretion in denying Dubuc attorney fees, and that the district court erred in awarding attorney fees to the defendants. However, I disagree with the majority’s conclusion that the claims that Dubuc alleged in the Du-buc II suit bar all of the claims that Dubuc asserts here. Dubuc II was dismissed on March 12, 1992. In the present suit, Du-buc alleges, inter alia, constitutional violations that occurred in October, November, and December of 1992. The majority holds that under Michigan law, claim preclusion can bar a plaintiff from asserting claims that arose after the previous suit had been dismissed. Finding no basis for this holding in Michigan law or in general principles of claim preclusion, I respectfully dissent.
The majority states that under Michigan law, a claim is barred if it “might have been raised in the first action through reasonable diligence of the parties,” and that “[t]he test in Michigan is whether the same facts or evidence are essential to the maintenance of the two actions.” Majority Op., supra at 747. The majority thus appears to conclude both that Dubuc could have raised, in a lawsuit dismissed in March of 1992, events that occurred in December of 1992, and that the facts es*756sential to Dubuc II, which involved alleged retaliatory acts between November of 1985 and April of 1989, are essential to a lawsuit challenging acts that occurred between 1990 and 1992.
The majority concludes that all of Du-buc’s claims should have been litigated in Dubuc II because the alleged retaliatory acts arose from the same retaliatory animus. That is, according to the majority, “[h]ow the Appellees’ retaliatory animus manifested itself is not the crucial element of Appellant’s claim; rather, it is the retaliatory animus itself.” Majority Op., supra at 748. This argument has two flaws, however. First, it overlooks the fact that “[h]ow the Appellees’ retaliatory animus manifested itself’ is a necessary element of Dubuc’s allegations. See, e.g., Cockrel v. Shelby County School District, 270 F.3d 1086, 1048 (6th Cir.2001) (identifying both retaliatory animus and adverse actions as necessary elements of a First Amendment retaliation claim). Second, a bar prohibiting subsequent suits arising from the same retaliatory animus, no matter what retaliatory act might follow, offers no limiting principle. It is unclear, under the majority’s theory, how a victim of ongoing retaliation could ever file a suit alleging subsequent acts of retaliation — even if the victim had prevailed on the first suit.
So far as I am aware, Michigan courts have never ruled that claim preclusion bars plaintiffs from alleging harm from events that occurred after the disposition of the original suit. To the contrary, Michigan courts recognize that continuous harms that justify subsequent lawsuits can arise from a single initial incident. See, e.g., Said v. Rouge Steel Co., 209 Mich.App. 150, 530 N.W.2d 765, 770 (Mich.Ct.App.1995) (recognizing, in maintenance and cure context, that when defendant violates a “continuing” duty, “the doctrines of res judicata and collateral estoppel do not bar serial suits”); Burroughs v. Lake Arrowhead Prop. Owners Ass’n, No. 221511, 2001 WL 709277 (Mich.Ct.App. Mar.16, 2001) (unpublished) (holding claim preclusion inapplicable when plaintiff alleged continuous breach of duty, because, first, “the facts were not identical because subsequent occurrences of defendant’s conduct created new claims and a new cause of action,” and second, because “as a matter of practicality, the issue of damages for future breach of the defendant’s duty to maintain could not have been litigated until such breach occurred ”) (emphasis added); see also Restatement (Second) of Judgments § 24, at 204 (1982) (stating that prior antitrust suit would not bar subsequent suit that relied on acts that occurred after the first suit was dismissed, and noting that the second suit could still “rely also on acts preceding the [first] judgment insofar as these lend significance to the later acts”).
The majority’s apparent fear that litigants will endlessly bring new suits by adding new acts of retaliation simply will not come to fruition. Once a court had determined whether the plaintiffs’ conduct was constitutionally protected, issue preclusion — not claim preclusion — would bar them from relitigating that issue in subsequent suits. Here, of course, the issue was never “actually litigated,” so the issue was not precluded. See, e.g., Berkaw v. Mayflower Congregational Church, 378 Mich. 239, 144 N.W.2d 444, 458 (1966); Restatement (Second) of Judgments § 27 cmt. e, at 257 (“In the case of a judgment entered by confession, consent, or default, none of the issues is actually litigated.”).
The rule requiring acts arising from the same retaliatory animus to be litigated together is limited by Michigan’s general rules of claim preclusion, which bar only those claims that involve the same facts or evidence or those claims that might have *757been raised in the first action. Under the preferred rule, plaintiffs should join all claims arising out of a transaction that have accrued “up to the time when action is brought.” Restatement (Second) of Judgments § 24, at 201. I would hold that claim preclusion bars Dubuc from alleging retaliatory actions that occurred before June 5, 1990, when Dubuc last moved to amend his complaint in Dubuc II.
The majority’s holding is contrary to Michigan claim preclusion law and will eliminate remedies available to undisputed victims of ongoing retaliation. I respectfully dissent.